DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Drawings
The drawings are objected to because FIG. 1, 315 is not clearly identified, a pointing arrow is present but no item number labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, lines 5-6 recites “the body” change to --the main body--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ju et al. (CN 108201179).
With respect to Claim 1:
Ju discloses a power supply (FIG. 1, 3) for an electronic cigarette (FIG. 1; 1, 2, 3, 4), comprising: 

a cover (1, 3), 
wherein the main body (1) is provided with an accommodating chamber (FIG. 2, 11) with an opening (FIG. 2, see notation), the cover (3) comprises a cover body (FIG. 3, 30) and a handle (FIG. 3, 33), an outer peripheral surface (FIG. 5) of the cover body (FIG. 5, 30) is provided with a connecting thread (FIG. 5, 32), inner wall (FIG. 2 below, see notation) of the accommodating chamber (FIG. 2, 11) is correspondingly provided with an internal thread (FIG. 2, 13), so that the cover body (30) is detachably connected to the main body (1), the handle (33) is mounted to the cover body (30), and when the cover (3) is mounted to the main body (1), the cover body (30) is exposed to outside of the body (1), so as to drive the cover body (30) to rotate under an external force.
[AltContent: connector][AltContent: textbox (Inner wall)]
    PNG
    media_image1.png
    572
    622
    media_image1.png
    Greyscale

With respect to Claim 7: 
Ju discloses the power supply for an electronic cigarette, wherein the cover body (FIG. 3, 30) is further provided with a disassembling groove (FIG. 3, see notation), and when the cover body (30) is mounted to the main body (FIG. 1, 1), the disassembling groove (FIG. 5, see notation) is exposed outside the main body (1) into which an external disassembling device is inserted to drive the cover body (30) to rotate.
[AltContent: connector][AltContent: textbox (Disassembling groove)]
    PNG
    media_image2.png
    549
    687
    media_image2.png
    Greyscale

With respect to Claim 9: 
Ju discloses the power supply for an electronic cigarette, wherein the power supply (FIG. 1, 3) further comprises a battery component (FIG. 3, 31), the battery 
With respect to Claim 10: 
Ju discloses an electronic cigarette, comprising the power supply (3) for an electronic cigarette (Ju, See English translation sheet 11 of 15 Background, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (CN 108201179) in view of Liu (WO 2015010290).
With respect to Claim 2: 
Ju discloses the power supply for an electronic cigarette, wherein the handle (33) is rotatably mounted to the cover body (30), the cover body (30) is with a storing groove (FIG. 5, 35), and when the handle (FIG. 4, 33) is rotated to be accommodated in storing groove (FIG. 4, 35), the surface of the handle (FIG. 4) away from the main body (1) is level with the outer surface of the cover body (30) or lower than the outer surface of the cover body (30).
Ju does not expressly disclose when the handle is rotated to be accommodated in storing groove, the surface of the handle away from the main body is level with the outer surface of the main body or lower than the outer surface of the main body.
However, Liu teaches when the handle (FIG. 3, 2) is rotated to be accommodated in storing groove (FIG. 4. see notation), the surface of the handle (FIG. 4/7, see notation) away from the main body (FIG. 7, see notation) is level with the outer surface (FIG. 7, see notation) of the main body (FIG. 7, 1 see notation) or lower than the outer surface (FIG. 7, 1 see notation) of the main body (1).
[AltContent: connector][AltContent: connector][AltContent: textbox (Handle surface)][AltContent: textbox (Storing groove)][AltContent: connector]
    PNG
    media_image3.png
    303
    813
    media_image3.png
    Greyscale

[AltContent: textbox (Main body)][AltContent: connector][AltContent: textbox (Outer surface of main body)][AltContent: connector][AltContent: textbox (Handle surface)][AltContent: connector]
    PNG
    media_image4.png
    416
    684
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ju with the teachings of Liu and provide when the handle is rotated to be accommodated in storing groove, the surface of the handle away from the main body is level with the outer surface of the main body or lower than the outer surface of the main body so as to create an attractive slim-line device and more pleasing to the eye of the user.
With respect to Claim 3: 
Ju in view of Liu discloses the power supply for an electronic cigarette, wherein the cover body (Ju, FIG. 3, 30) is further provided with a fetching groove (engaging groove not shown) (Ju, See English translation sheet 13 of 15 paragraph 3, lines 12-14) communicated with the storing groove (Ju, FIG. 5, 35) so that a part of the outer peripheral surface of the handle (Ju, FIG. 5, 33) is exposed from inside of the storing groove (Ju, FIG. 5, 35).
Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein the depth value of the fetching groove gradually reduces from an end close to the storing groove to an end away from the storing groove, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the handle is further provided with a notch, and when the handle is accommodated in the storing groove, the notch has an opening facing the fetching groove, and the notch is covered by an outer surface of the handle in the storing groove, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the handle comprises a holding member, a connecting member and a rotating shaft, the cover body one end of the mounting hole is exposed to the outer peripheral surface of the cover body and the other end thereof is communicated with the storing groove, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the cover is further provided with a sealing member that is sleeved to the outer peripheral surface of the cover body, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831